DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species A, C, and E in the reply filed on 27 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 April 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lattouf (US 2003/0120264).
Regarding claim 5, Lattouf discloses an apparatus for attaching a tether between a leaflet of a patient's heart valve and another portion of the patient's heart (see fig. 27), comprising: an elongated shaft (fig. 12, element 41) having a proximal end and a distal end; first and second jaw surfaces 42 near the distal end of the shaft, the jaw surfaces being movable relative to one another to admit tissue of the leaflet between the jaw surfaces and to releasably clamp the tissue between the jaw surfaces (see fig. 15); and a lumen extending through the shaft from the proximal end to a point distal of the jaw surfaces, the lumen being sized to receive a guide wire (fig. 10, element 54).
Regarding claim 6, the lumen extends through the shaft (fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gammie (US 7,635,386) in view of Aboul-Hosn et al. (US 6,210,397).
Regarding claim 2, Gammie discloses an apparatus for attaching a tether between a leaflet of a patient's heart valve and another portion of the patient's heart (see fig. 9), comprising: an elongated shaft (fig. 11A, element 1005) insertable through an aperture in the wall of the patient's heart, the shaft having a proximal end and a distal end; first 1035 and second 1075 jaw surfaces near the distal end of the shaft, the jaw surfaces being movable relative to one another to admit tissue of the leaflet between the jaw surfaces and to releasably clamp the tissue between the jaw surfaces (col. 9, ll. 1-4).
Gammie discloses the invention essentially as claimed except for an annular sealing structure disposed concentrically around the shaft proximally of the jaw surfaces for resiliently bearing against an outer surface of the wall of the heart annularly around the aperture when the shaft is inserted through the aperture to reduce blood leakage through the aperture. Aboul-Hosn teaches a vascular access device having an annular sealing structure (fig. 6, element 36f) disposed concentrically around a shaft 46f for resiliently (col. 5, ll. 60-67) bearing against an outer surface of a tissue wall 40, in order to prevent leakages of bodily fluids through the incision (col. 1, ll. 40-43). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Gammie with a sealing structure as taught by Aboul-Hosn, in order to prevent leakages of bodily fluids through the incision.
Regarding claim 3, the sealing structure is slidable along the length of the shaft (Aboul-Hosn; col. 5, ll. 62-63).
Regarding claim 4, the sealing structure is resiliently biased to slide in a distal direction along the length of the shaft (see Aboul-Hosn; fig. 6; the spring 62 pushes the seal 36f distally toward the tissue 40).

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gammie.
Regarding claim 7, the embodiment of Figure 11A of Gammie discloses an apparatus for attaching a tether between a leaflet of a patient's heart valve and another portion of the patient's heart (see fig. 9), comprising: an elongated shaft (fig. 11A, element 1005) having a proximal end and a distal end; first 1035 and second 1075 jaw surfaces near the distal end of the shaft, the jaw surfaces being movable relative to one another to admit tissue of the leaflet between the jaw surfaces and to releasably clamp the tissue between the jaw surfaces (col. 9, ll. 1-4).
The embodiment of Figure 11A discloses the invention essentially as claimed except for an elongated, laterally flexible needle insertable longitudinally into and along the shaft; and a tether attached to the needle; the shaft being configured to guide the needle distally past the jaw surfaces and then back proximally past the jaw surfaces, the needle passing at least once through tissue clamped between the jaw surfaces as it passes the jaw surfaces in order to pull the tether through the tissue. The needle of Figure 11A travels in a straight line through the tissue. However, the embodiment of Figure 8A teaches that a needle 878 can be advanced past a tissue site and back through the tissue (col. 12, line 54 to col. 13, line 1). Since both methods function to position a thread through the leaflet, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the straight needle path of Figure 11A with the u-shaped needle path of Figure 8A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771    

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771